Citation Nr: 1734896	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-31 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for metastatic melanoma.

2.  Entitlement to service connection for a stroke (cerebrovascular accident), to include as secondary to metastatic melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to January 1956.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) for Oakland, California.

The Veteran testified before the undersigned at a Board videoconference hearing in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's in-service sun exposure is at least as likely as not the medical cause of his diagnosed metastatic melanoma.

2.  The Veteran's October 2005 stroke was at least as likely as not a medical consequence of his metastatic melanoma.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, service connection for metastatic melanoma is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  By extending the benefit of the doubt to the Veteran, service connection for the Veteran's stroke (cerebrovascular accident), secondary to metastatic melanoma, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence: (1) of a current disability (for which secondary service connection is sought); (2) of an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  Compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board notes that it has reviewed all of the evidence in the appellant's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A November 2012 private medical opinion provided by a doctor specializing in medical oncology discusses the Veteran's pertinent history, including the Veteran's competent lay accounts of receiving "bad sunburns on board ship and in Okinawa" during military service.  The authoring expert noted that the Veteran "was aboard a ship for 16 days and then was stationed in Okinawa for two years, a tropical sun environment."  The noted history included that the Veteran "did not wear a hat and often did not wear a shirt."  The Board notes that the Veteran's testimony during his April 2017 Board hearing further presented details of his in-service sun exposure and sunburns, including his explanation that the sunburns were not considered a problem for which medical treatment was sought or warranted at that time (explaining that he did not receive any medical treatment during service).  Although the evidence is not entirely clear on all of the pertinent details of the Veteran's military service, the Board ultimately finds no reason to question the credibility of the Veteran's competent account of his in-service sun exposure and sunburns, which appear to be reasonably consistent with the location of his service.

The November 2012 private medical opinion further discusses the Veteran's recollection that "[s]everal times a year for many years after military service, he went to a dermatologist to have skin lesions surgically removed.  He was told these were due to sun damage."  The Board notes that during the April 2017 hearing, the Veteran's son testified that he went to the same dermatologist as the Veteran during the early 1980s, and that he was aware that the Veteran had been regularly receiving dermatology care for many years prior.  The evidentiary record in this case contains no documentation of the described dermatology treatment from shortly following service and for decades following.  However, the Board notes that this aspect of the Veteran's account does not appear to be one of the most critical pillars of the factual predicate of the November 2012 private opinion's analysis.

The November 2012 private medical opinion discusses that the Veteran's most significant sun-exposure is associated with his period of military service, noting: "Before military service he was a student in a mild Northern California climate.  After military service he worked an indoor desk job in Northern California."  The authoring expert also noted that the Veteran's "[f]amily history is negative for melanoma."

The authoring expert cites substantial medical data and cited reference materials in explaining key medical principles regarding the nature of the Veteran's cancer.  The authoring expert also cites review of the Veteran's own testimony and his medical records from pertinent years.  The authoring expert concludes that the Veteran "clearly had risk factors for melanoma stemming from his sun exposure during his 'service' as a young male.  During that period of time, the connection between sun[]exposure and fatal skin cancers were not known, and commonly used precautions such as protection against UV solar radiation which would be considered standard today were not practiced."  Furthermore, the expert explains: "While this patient[] had 'internal' melanoma, it is quite clear from available clinical research and peer reviewed published clinical literature, that the source of origin is clearly the skin/mucosa."  The expert notes that the Veteran "has no other known risk factors that may have led to his current condition."  The expert concludes: "As demonstrated by the above referenced literature, in my professional opinion it is highly likely (more than a 50% probability) that the sun exposure during his tenure in the army led to the development of his fatal melanoma."

In the November 2012 medical opinion, the authoring expert further buttresses the conclusion with a discussion that "[t]he latency period between exposure to sun and development of melanoma is typically long.  Most of these above referenced studies have demonstrated this adequately and the 50 year gap between his initial exposure to final development of melanoma would be typical."  The authoring expert also explains that other details of the Veteran's pathology are "also common" such that the expert's identified etiological link to military service is consistent with a thorough medical analysis of the details of the case.

The Board finds that the November 2012 private medical opinion is competent and probative evidence, presented with a thorough explanation of medical principles and citing credible facts of the Veteran's pertinent history.  The Board finds the opinion of the private medical oncologist to be persuasive in concluding that the Veteran's metastatic melanoma is at least as likely as not (indeed, it was deemed "highly likely") related to his military service.  Significantly, there is no contrary medical opinion of record in this case.

The November 2012 private medical opinion furthermore discusses the details of the rather significant medical consequences of the Veteran's April 2004 diagnosis of "stage IV metastatic melanoma," including substantial difficulty and distress resulting from residuals and complications of substantial surgical procedures required to treat the disease.  The authoring medical expert concludes: "He has since suffered from constant psychological stress secondary to the fear of relapse.  This increase in psychological stress led to the development of a stroke (CVA) in 2005 which resulted in some neurological deficits."

The Board notes that the author of the November 2012 medical expert opinion is "board certified in Medical Oncology, Hematology and Internal Medicine."  With regard to the Veteran's stroke, the November 2012 medical expert opinion presents its author's further explanation that the nature and severity of the Veteran's cancer together with its statistical prospects for recurrence "results in constant psychological trauma due to this 'waiting game' of constant surveillance tests and exams."  The authoring expert concludes: "In my professional opinion, it is highly likely that his anxiety regarding possible recurrence of his service-related melanoma led to the development of his October 2005 stroke."  The expert notes that the Veteran "has no other known risk factors that may have led to his current condition."

The Board finds that the November 2012 private medical opinion is competent and probative evidence reasonably indicating that the Veteran's stroke is at least as likely as not (indeed, it was deemed "highly likely") to be a secondary consequence of his metastatic carcinoma.  The Board finds the opinion to be persuasive in this regard.  Significantly, there is no contrary medical opinion of record in this case.

In conclusion, the Board finds that the evidentiary record reasonably indicates that the Veteran's metastatic melanoma is (at least as likely as not to be) due to his military service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection is warranted for the Veteran's metastatic melanoma.

In turn, the Board finds that the evidentiary record reasonably indicates that the Veteran's stroke is (at least as likely as not to be) due to his now service-connected metastatic melanoma.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection is warranted for the Veteran's stroke as secondary to the service-connected metastatic melanoma.

Consequently, the Veteran's appeal is therefore granted in full with regard to both issues.


ORDER

Service connection for metastatic melanoma is granted.

Service connection for a stroke (cerebrovascular accident), secondary to metastatic melanoma, is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


